People v Rayside (2021 NY Slip Op 04671)





People v Rayside


2021 NY Slip Op 04671


Decided on August 11, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

HECTOR D. LASALLE, P.J.
CHERYL E. CHAMBERS
ROBERT J. MILLER
COLLEEN D. DUFFY
PAUL WOOTEN, JJ.


2017-06194
 (Ind. No. 3040/14)

[*1]The People of the State of New York, respondent,
vReynoldo Rayside, appellant.


Patricia Pazner, New York, NY (Lisa Napoli of counsel), for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill and Nancy Fitzpatrick Talcott of counsel; Victoria Randall on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Deborah Stevens Modica, J.), rendered May 30, 2017, convicting him of assault in the first degree and endangering the welfare of a child, upon a jury verdict, and imposing sentence. The appeal brings up for review an order of protection issued at the time of sentencing.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, the Supreme Court had the authority to issue an order of protection in favor of an individual who witnessed the offense for which the defendant was convicted (see  CPL 530.13[4][a]).
The sentence imposed was not excessive (see People v Suitte , 90 AD2d 80).
LASALLE, P.J., CHAMBERS, MILLER, DUFFY and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court